Case: 19-1793   Document: 60     Page: 1   Filed: 07/15/2020




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

     WILLIAM C. HARDY, BERTIE ANN HARDY,
   DOROTHY SCHAEFFER, EMMA TRIMBLE, FOR
  THEMSELVES AND AS REPRESENTATIVES OF A
    CLASS OF SIMILARLY SITUATED PERSONS,
                Plaintiffs-Appellees

                            v.

                   UNITED STATES,
                  Defendant-Appellant
                 ______________________

                       2019-1793
                 ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:14-cv-00388-MMS, Chief Judge Margaret M.
 Sweeney.
                 ______________________

                 Decided: July 15, 2020
                 ______________________

     THOMAS SCOTT STEWART, Stewart Wald & McCulley,
 LLC, Kansas City, MO, argued for plaintiffs-appellees.
 Also represented by ELIZABETH MCCULLEY.

     ERIKA KRANZ, Environment and Natural Resources Di-
 vision, United States Department of Justice, Washington,
 DC, argued for defendant-appellant. Also represented by
 JEFFREY B. CLARK, ERIC GRANT.
Case: 19-1793     Document: 60     Page: 2    Filed: 07/15/2020




 2                                    HARDY   v. UNITED STATES



     ILYA SHAPIRO, Cato Institute, Washington, DC, for ami-
 cus curiae Cato Institute.

     MARK F. HEARNE, II, True North Law Group, LLC, St.
 Louis, MO, for amici curiae James W. Ely, Jr., National As-
 sociation of Reversionary Property Owners, Southeastern
 Legal Foundation. Also represented by STEPHEN S. DAVIS.
                  ______________________

     Before NEWMAN, LOURIE, and STOLL, Circuit Judges.
 STOLL, Circuit Judge.
      This appeal concerns alleged takings of land along a
 railroad corridor in Newton County, Georgia under the Na-
 tional Trails System Act. The Government appeals the
 United States Court of Federal Claims’ conclusion on sum-
 mary judgment that plaintiffs-appellees have a cognizable
 property interest in the land at issue. The Government
 also challenges the trial court’s holding that issuance of the
 applicable Notice of Interim Trail Use or Abandonment ef-
 fected a temporary taking of certain parcels along the rail-
 road corridor, which, in the Government’s view, were
 erroneously included in the Notice’s description of the land
 subject to the Notice. For the reasons set forth below, we
 affirm the trial court’s conclusion that plaintiffs-appellees
 have a cognizable property interest. We vacate the trial
 court’s decision that issuance of the applicable Notice of In-
 terim Trail Use or Abandonment effected a taking of cer-
 tain parcels along the railroad corridor and remand for
 further proceedings.
                         BACKGROUND
                               I
      Plaintiffs-Appellees (collectively, “Hardy”) own parcels
 of land along a railroad corridor in Newton County, Geor-
 gia through which the Central of Georgia Railway Com-
 pany (“CGA” or “the Railroad”) operated a rail line.
Case: 19-1793     Document: 60      Page: 3    Filed: 07/15/2020




 HARDY   v. UNITED STATES                                     3



 Hardy’s parcels lie along CGA’s rail line between Coving-
 ton, Georgia and Newborn, Georgia. From 1889 to 1927,
 CGA’s predecessor, the Middle Georgia & Atlantic Railway
 Company, acquired interests in Hardy’s parcels through
 standard form deeds (“MG&AR form deeds”), through
 other deeds, and by condemnation.
     County Road 213 separates eight of Hardy’s parcels
 from CGA’s rail line. In the 1950s, the owners of these par-
 cels conveyed property rights by deed to the State Highway
 Department of Georgia to build a state aid road that be-
 came County Road 213 (“County Road 213 deeds”).
     On July 1, 2013, CGA applied for authority to abandon
 a portion of its rail line by filing a notice of exemption from
 formal abandonment proceedings with the Surface Trans-
 portation Board (STB), the federal agency with exclusive
 jurisdiction to regulate abandonment of most of the rail
 lines in the United States. See 49 U.S.C. § 10501(b). CGA
 sought to abandon “approximately 14.90 miles of rail
 line . . . extend[ing] from milepost E 65.80 (at the point of
 the Line’s crossing of Route 229 in Newborn, Georgia) to
 milepost E 80.70 (near the intersection of Washington
 Street, SW and Turner Lake Road, SW, in Covington, Geor-
 gia).” J.A. 108. CGA’s notice of exemption included “[a]
 detailed map showing the location of the Line” consistent
 with the above description. J.A. 109, 116–17.
      On July 26, 2013, the Newton County Trail Path Foun-
 dation sought to prevent abandonment and filed a request
 for interim trail use with the STB pursuant to the National
 Trail Systems Act, indicating that the Foundation was in-
 terested in negotiating a trail use agreement with CGA.
 J.A. 158 (first citing 16 U.S.C. § 1247(d); and then citing
 49 C.F.R. § 1152.29). CGA indicated its willingness to ne-
 gotiate an interim trail use agreement with the Foundation
 and, on August 19, 2013, the STB issued a Notice of In-
 terim Trail Use or Abandonment (NITU). Like CGA’s no-
 tice of exemption, the NITU described the affected portion
Case: 19-1793    Document: 60      Page: 4    Filed: 07/15/2020




 4                                    HARDY   v. UNITED STATES



 of the rail line as “approximately 14.90 miles of rail line
 between milepost E 65.80 (at the point of the line’s crossing
 of Route 229 in Newborn) and milepost E 80.70 (near the
 intersection of Washington Street, SW, and Turner Lake
 Road, SW, in Covington).” J.A. 173.
     After several joint requests for extension, which the
 STB granted, CGA and the Foundation notified the STB in
 September 2016 that they had reached an interim trail use
 agreement. The notice of agreement identified the land to
 be converted to trail use as “cover[ing] the line extending
 between mileposts E-65.80 and E-80.70” and attached a
 map reflecting the location of milepost E-65.80 as at the
 intersection of the rail line and Route 229. J.A. 1500, 1502.
      In October 2016, CGA notified the STB that after filing
 its notice of agreement, CGA determined that its notice of
 exemption improperly described the location of milepost
 E-65.80. J.A. 1512–14. Specifically, the map attached to
 CGA’s notice of exemption “did not properly depict the pre-
 cise location of milepost E-65.80,” and the parenthetical de-
 scriptions of milepost E-65.80 referring to “the point of the
 Line’s crossing of Route 229 in Newborn, Georgia” were
 also incorrect. J.A. 1512. CGA attached a corrected map
 and informed the STB that “[m]ilepost E-65.80 properly
 corresponds to a point just east of the Ziegler Road crossing
 west of downtown Newborn, Newton County, Georgia.”
 J.A. 1513–14. CGA requested that the STB amend the
 July 2013 notice of exemption to recite the correct descrip-
 tion for milepost E-65.80. On November 18, 2016, the STB
 accepted CGA’s revised map and determined that CGA’s
 “letters also demonstrate[d] the need to correct the paren-
 thetical reference to milepost E 65.80 in the [August 2013]
 NITU.” J.A. 1519–20. The STB made its decision modify-
 ing the August 2013 NITU “effective on its date of service.”
Id.
Case: 19-1793     Document: 60     Page: 5   Filed: 07/15/2020




 HARDY   v. UNITED STATES                                  5



                              II
     In May 2014, Hardy filed suit in the Court of Federal
 Claims, alleging that issuance of the August 2013 NITU
 effected Fifth Amendment takings by preventing CGA’s
 abandonment of sections of the rail line running through
 Hardy’s parcels. The Government argued that Hardy had
 no cognizable takings claims because the deeds at issue in
 this appeal each conveyed a fee simple interest such that
 Hardy had no property interest in the land at issue in this
 appeal. The parties cross-moved for summary judgment on
 liability.
     Applying Georgia law, the Court of Federal Claims ul-
 timately held that all deeds at issue in this appeal (the
 MG&AR form deeds, the County Road 213 deeds, and a
 railroad deed signed by W.B. Lee in 1894 (“the Lee deed”))
 conveyed easements. Hardy v. United States, 129 Fed. Cl.
513, 517–18 (2016); Hardy v. United States, 127 Fed. Cl. 1,
 10–17 (2016). The Court of Federal Claims treated one of
 the MG&AR form deeds, signed by W.W. Armstrong in
 1890 (“the Armstrong deed”), as representative of all of the
 MG&AR form deeds at issue in this appeal. Hardy,
127 Fed. Cl. at 10–13. Noting that “W.B. Lee did not use a
 standard form deed like most of the other grantors in this
 case,” the trial court analyzed the Lee deed separately.
 Hardy, 129 Fed. Cl. at 517–18, 518 n.5; see also Hardy,
127 Fed. Cl. at 10–14.
     The trial court also held that under this court’s prece-
 dent in Ladd v. United States, 630 F.3d 1015 (Fed. Cir.
 2010), Hardy’s takings claims accrued when the Au-
 gust 2013 NITU was issued. Hardy, 127 Fed. Cl. at 21. Ac-
 cordingly, the trial court granted in relevant part Hardy’s
 motion for summary judgment.
     After the STB corrected the NITU in November 2016,
 the Government moved for partial reconsideration of the
 trial court’s summary judgment decision. The Government
 argued that because the NITU correction merely remedied
Case: 19-1793     Document: 60     Page: 6    Filed: 07/15/2020




 6                                    HARDY   v. UNITED STATES



 a “ministerial error,” there was no “unequivocal act that
 demonstrates the necessary intent to abandon the rail line”
 so as to effect a taking of Hardy’s land between the original
 and corrected descriptions of milepost E-65.80’s location.
 Hardy v. United States, 131 Fed. Cl. 534, 537 (2017). The
 Court of Federal Claims interpreted Caldwell v. United
 States, 391 F.3d 1226 (Fed. Cir. 2004), and its progeny to
 promulgate a bright-line rule that “issuance of a NITU ef-
 fects a taking.” Hardy, 131 Fed. Cl. at 537–38 (citation
 omitted). Applying this rule, the trial court concluded that
 “a NITU renders moot the issue of the [R]ailroad’s intent
 regarding abandonment,” id. at 538 n.6, and that “[p]ost-
 NITU events may affect the duration of, and compensation
 for, the taking, but they do not foreclose the NITU from
 effecting the taking in the first instance,” id. at 538 (cita-
 tion omitted). The trial court further concluded that the
 November 2016 correction to the NITU did not apply retro-
 actively. Id. at 539. Accordingly, the trial court held that
 plaintiffs owning land encompassed by the original NITU’s
 description but east of the actual location of milepost
 E-65.80 “suffered a temporary taking from August 19, 2013
 (the issue date of the original NITU) to November 18, 2016
 (the date the NITU was modified).” Id. at 539–40. Follow-
 ing a trial on damages, the Court of Federal Claims
 awarded Hardy $2,364,767.85 in collective damages and
 interest through February 19, 2019.
     The Government appeals. We have jurisdiction pursu-
 ant to 28 U.S.C. § 1295(a)(3).
                         DISCUSSION
     The Government presents two challenges on appeal.
 First, the Government asserts that the Court of Federal
 Claims erred in holding that Hardy has a compensable
 property interest, because in the Government’s view, the
 trial court erred in concluding that the MG&AR form
 deeds, the Lee deed, and the County Road 213 deeds con-
 veyed easements rather than fee simple estates. Second,
Case: 19-1793     Document: 60    Page: 7    Filed: 07/15/2020




 HARDY   v. UNITED STATES                                  7



 the Government argues that contrary to the trial court’s
 holding, the NITU’s erroneous description did not effect
 takings of parcels east of milepost E-65.80 because the
 Railroad never intended to abandon the section of the rail
 line east of milepost E-65.80. We address each argument
 in turn.
     We review the Court of Federal Claims’ legal conclu-
 sions de novo and review its fact findings for clear error.
 Holland v. United States, 621 F.3d 1366, 1374 (Fed. Cir.
 2010) (citing Cal. Fed. Bank, FSB v. United States,
 245 F.3d 1342, 1346 (Fed. Cir. 2001)). “Whether a taking
 under the Fifth Amendment has occurred is a question of
 law with factual underpinnings.” Cary v. United States,
 552 F.3d 1373, 1376 (Fed. Cir. 2009) (citing Alves v. United
 States, 133 F.3d 1454, 1456 (Fed. Cir. 1998)). We review
 de novo the existence of a compensable property interest.
 Casitas Mun. Water Dist. v. United States, 708 F.3d 1340,
 1351 (Fed. Cir. 2013) (citing Tex. State Bank v. United
 States, 423 F.3d 1370, 1378 (Fed. Cir. 2005)).
                              I
     We first consider the Government’s arguments that
 Hardy has no compensable property interest. Resolution
 of these arguments turns on whether the MG&AR form
 deeds, the Lee deed, and the County Road 213 deeds con-
 veyed fee simple estates or easements. Because we con-
 clude that the MG&AR form deeds and the Lee deed
 granted easements to the Railroad, and that the County
 Road 213 deeds granted easements to the State Highway
 Department of Georgia, we hold that Hardy has a compen-
 sable property interest.
                              A
     “[W]e must apply the law of the state where the prop-
 erty interest arises,” here, Georgia law, to determine
 whether Hardy has a compensable property interest. Chi.
 Coating Co. v. United States, 892 F.3d 1164, 1170 (Fed. Cir.
Case: 19-1793     Document: 60      Page: 8     Filed: 07/15/2020




 8                                      HARDY   v. UNITED STATES



 2018) (citing Bd. of Regents v. Roth, 408 U.S. 564, 577
 (1972)). Under Georgia law, “the crucial test in determin-
 ing whether a conveyance grants an easement in, or con-
 veys title to, land, is the intention of the parties, but in
 arriving at the intention many elements enter into the
 question.”     Jackson v. Rogers, 54 S.E.2d 132, 136
 (Ga. 1949). We must examine “the whole deed,” and con-
 sider “[t]he recitals in the deed, the contract, the subject-
 matter, the object, purpose, and the nature of restrictions
 or limitations, and the attendant facts and circumstances
 of the parties at the time of making the deed.” Johnson
 v. Valdosta, Moultrie & W. R.R., 150 S.E. 845, 847
 (Ga. 1929) (citations omitted).
     Certain attributes of a deed may support conveyance of
 an easement, such as nominal consideration, description of
 the conveyance as a “right of way,” reservation of rights to
 the grantor or grant of rights to the grantee, and reversion-
 ary interests to the grantor. See Askew v. Spence, 79 S.E.2d
531, 532 (Ga. 1954); Duggan v. Dennard, 156 S.E. 315, 316
 (Ga. 1930); Latham Homes Sanitation, Inc. v. CSX Transp.,
 Inc., 538 S.E.2d 107, 109 (Ga. App. 2000). On the other
 hand, the presence of a warranty clause or a habendum
 clause “contain[ing] the words ‘forever in fee simple’” may
 support conveyance of a fee simple interest. Rogers,
54 S.E.2d at 136–37; see also Valdosta, 150 S.E. at 847.
 But “each case depends on its own particular facts and cir-
 cumstances.” Barber v. S. Ry. Co., 274 S.E.2d 336, 337
 (Ga. 1981) (citation omitted).
     Indeed, “[t]he fact that [the] right acquired is desig-
 nated as a fee, or that the deed contains a covenant of war-
 ranty, is not necessarily controlling.”                Atlanta,
 Birmingham & Atl. Ry. Co. v. Coffee Cty., 110 S.E. 214, 216
 (Ga. 1921) (citation omitted). In Coffee County, the Georgia
 Supreme Court held that a deed conveying “[o]ne hundred
 feet in width of right of way, that is to say fifty (50) feet on
 each side of the center of the road bed of the” railroad, con-
 veyed only an easement, despite the deed’s covenant of
Case: 19-1793     Document: 60      Page: 9    Filed: 07/15/2020




 HARDY   v. UNITED STATES                                     9



 general warranty and a habendum clause granting the
 railroad “the said bargained and described right of way
 unto the said party of the second part, its successors and
 assigns, forever in fee simple.” Id. at 215. Considering the
 deed as a whole, the court concluded that “[t]he words ‘fee
 simple’ are descriptive of the extent of duration of the en-
 joyment of the easement.” Id. (citations omitted).
     Similarly, in Duggan, the Georgia Supreme Court held
 that a deed conveying “the right of way upon which a rail-
 road has been located” for consideration of one dollar con-
 veyed an easement, even though the deed contained a
 habendum clause akin to “the terms used in a warranty
 deed conveying fee-simple title, with the warranty omit-
 ted.” 156 S.E. at 315, 317. The habendum clause granted
 the “said described property” to the railroad, “its successors
 or assigns, so that neither the said [grantor], nor heirs, nor
 any other person or persons claiming under him shall at
 any time have, claim, demand any right, title, or interest
 in or to the aforesaid described property, or its appurte-
 nances.” Id. at 317. It was qualified, however, by a state-
 ment that the property was “conveyed to be used by the
 [railroad] in such manner as it may deem proper in the con-
 struction and equipment of its railroad . . . and for all other
 purposes.” Id. In interpreting the deed, the court first
 noted that the “grantor[] conveyed a considerable tract of
 land for the mere nominal consideration of $1,” and that
 “the land is described as a ‘right of way,’ and not other-
 wise.” Id. at 316. Turning to the habendum clause and its
 qualification, the court reasoned that the language “for all
 other purposes,” in context, “does not extend further than
 to include all other purposes ‘proper in the construction
 and equipment’ of the named railroad.” Id. at 317. Con-
 sidering the deed as a whole and construing the habendum
 clause alongside “the statement that [the grantor] was con-
 veying only a right of way and the selection of the words ‘to
 be used’ in the qualification to the habendum,” the court
Case: 19-1793     Document: 60      Page: 10     Filed: 07/15/2020




 10                                     HARDY   v. UNITED STATES



 reasoned that “it was not the intention of the grantor that
 his lot of land should be aliened in fee.” Id.
      A deed’s description of the subject property as a “right
 of way” is similarly not dispositive. See Valdosta, 150 S.E.
 at 847. In Valdosta, for four hundred dollars, the deed con-
 veyed “all that tract or parcel of land situate . . . as follows:
 A strip of land sixty feet wide for a railroad right of way” of
 specified acreage. Id. at 845. The deed contained a war-
 ranty clause and a habendum clause granting “the said
 real estate . . . forever in fee simple.” Id. at 845–46. Exam-
 ining the deed as a whole, the Georgia Supreme Court con-
 cluded that the deed conveyed a fee simple estate. Id.
 at 847. The court began by noting that the consideration
 for the conveyance was “the substantial sum of $400,”
 which it concluded distinguished the deed “from convey-
 ances to railroad companies of right of way based upon
 nominal considerations and of benefits to be derived by the
 grantors from the construction and operations of railroads
 over or through their lands.” Id. In context, the court con-
 cluded that the words “for a railroad right of way” were
 merely “intended to describe the land granted” by “the sub-
 ject-matter of the conveyance”—“all that tract or parcel of
 land situate, lying, and being in the County of Colquitt and
 State of Georgia.” Id. The habendum clause’s grant of “the
 said real estate . . . forever in fee simple,” combined with
 the warranty clause’s recitation of “about two acres, more
 or less, of said land conveyed . . . forever in fee simple,” were
 “potent, when considered in connection with the other
 terms of this deed, in inducing [the court] to hold that this
 deed conveyed the title to this strip of land to the grantee.”
Id.
                                B
     Against this background, we conclude that read in
 their entirety, the MG&AR form deeds and the Lee deed
 reflect the parties’ apparent intent to convey easements in
 the form of railroad rights of way.
Case: 19-1793     Document: 60    Page: 11    Filed: 07/15/2020




 HARDY   v. UNITED STATES                                   11



     The trial court treated the Armstrong deed as illustra-
 tive of all of the MG&AR form deeds at issue in this appeal,
 and the parties do not challenge this conclusion. Hardy,
127 Fed. Cl. at 10–13; Appellant’s Br. 21 (“Some of the form
 deeds contain minor modifications to the form language,
 but all contain the operative language discussed below.”);
 Appellees’ Br. 24. Accordingly, we also treat the Arm-
 strong deed as illustrative of all of the MG&AR form deeds.
 Like the trial court, we turn to the Lee deed after consider-
 ing the Armstrong deed.
     The Armstrong deed consistently refers to the property
 conveyed as a “right of way.” The face of the Armstrong
 deed identifies the “conveyance in brief” as a “Right of Way”
 of a specified width, defined with respect to the railroad
 track. J.A. 563. Additionally, the Armstrong deed is titled
 “Right of Way Deed” and appears to have been recorded
 with the county clerk as such. J.A. 564–65. The subject-
 matter of the Armstrong deed’s conveyance also identifies
 the interest conveyed as a “right of way” and defines the
 location of the interest conveyed in terms of the location of
 the railroad. J.A. 564, 566. The Armstrong deed conveys:
     A strip of land situated in the 477 [G.M.?] District
     of Newton County, fifty feet wide, the same being
     twenty five feet on each side of the centre line of
     said Railroad, for a right of way of said Railroad,
     or for any other use, in the discretion of said Com-
     pany, and more particularly described as follows:
         Along a recent survey made by Said Rail Way
     Co. through my lands in said State & County.
 J.A. 566 (brackets in original) (emphasis added). Arm-
 strong received nominal consideration of $7.75 for the in-
 terest conveyed. Id. The Armstrong deed contains a
 warranty clause and a habendum clause that recites: “To
 Have and to Hold the said described land, with its members
 and appurtenances unto the said Middle Georgia &
Case: 19-1793     Document: 60       Page: 12     Filed: 07/15/2020




 12                                      HARDY   v. UNITED STATES



 Atlantic Railway Company, its successors and assigns, for-
 ever.” Id.
     Considered in its entirety, the Armstrong deed reflects
 the parties’ intent to create an easement in the form of a
 railroad right of way. Like the Duggan and Coffee County
 deeds, and unlike the Valdosta deed, the Armstrong deed
 recites only nominal consideration. It is true, as the Gov-
 ernment points out, that like the Valdosta deed, the Arm-
 strong deed describes the conveyance as “a strip of land.”
 Valdosta, 150 S.E. at 845; J.A. 566. But whereas the Val-
 dosta deed conveys “all that tract or parcel of land situate,”
 further described as “[a] strip of land . . . for a railroad right
 of way,” 150 S.E. at 845, the Armstrong deed merely con-
 veys “[a] strip of land . . . for a right of way of said Rail-
 road,” further described by reference to “a recent survey”
 made by the Railroad, J.A. 566. The subject-matter of the
 Armstrong deed’s conveyance is “[a] strip of land . . . for a
 right of way of said Railroad, or for any other use, in the
 discretion of said Company.” J.A. 566 (emphasis added).
 The title of the Armstrong deed further reinforces the con-
 clusion that the deed conveys a right of way, rather than
 land. Additionally, unlike the Valdosta deed, the Arm-
 strong deed does not fix the acreage subject to the convey-
 ance, instead describing the location and quantity of the
 subject land by reference to the railroad track. Id.; see Lat-
 ham, 538 S.E.2d at 109 (“[T]he conveyance of Mims did not
 intend to convey anything more to the railroad than an
 easement for the right-of-way, because the initial convey-
 ance specified only a quantity of land affected, 100 feet on
 either side of the tracks, and the direction.”).
     The existence of a warranty clause does not compel the
 conclusion that the Armstrong deed conveyed a fee simple
 estate. See Coffee Cty., 110 S.E. at 215–16. Indeed, neither
 the habendum clause nor the warranty clause of the Arm-
 strong deed recites conveyance in “fee simple.” The word
 “forever” in these clauses merely describes the duration of
 the conveyance. See id. Considering the Armstrong deed
Case: 19-1793     Document: 60    Page: 13    Filed: 07/15/2020




 HARDY   v. UNITED STATES                                    13



 as a whole, we conclude that “it was not the intention of the
 grantor that his lot of land should be aliened in fee.” Dug-
 gan, 156 S.E. at 317.
     We also conclude that the Lee deed, when considered
 in its entirety, similarly conveys an easement. Like the
 Armstrong form deed, the face of the Lee deed describes the
 conveyance as a “Right of Way.” J.A. 744. Furthermore,
 the county clerk’s office seems to have recorded the Lee
 deed as a “Right of Way” deed. Id.; J.A. 749–50. Turning
 to the body of the Lee deed, the conveyance is expressly de-
 fined as “what is necessary for Railroad purposes for said
 Railroad as a right of way.” J.A. 751. The further descrip-
 tion of the Lee deed’s conveyance also identifies the convey-
 ance as “[t]his right of way”:
          This Indenture Witnesseth: That the under-
     signed Wm.B. Lee has bargained, sold, and con-
     veyed to the Middle Georgia & Atlantic Railway
     Company, a corporation, of said State, the follow-
     ing property: A strip of land situate in the 462 G.M.
     District of Newton County, the width to be what is
     necessary for Railroad purposes for said Railroad
     as a right of way, more particularly described as
     follows:
             This right of way is in the City of Cov-
          ington, and in the south eastern portion of
          the city limits, passing through the East-
          ern portion of the lot bought by said W. B.
          Lee from Joe L. Sibley.
Id. (emphases added). Though Lee received substantial
 consideration of $150 for the conveyance, id., the deed in-
 dicates that the amount was determined by “a committee
 of arbitors selected . . . to assess the damage sustained by
 [Lee] on account of the right of way of the Middle Ga & At-
 lantic R.R. passing through his property,” J.A. 747 (empha-
 ses added). The Lee deed’s warranty and habendum
 clauses are identical to those of the Armstrong deed, save
Case: 19-1793    Document: 60      Page: 14    Filed: 07/15/2020




 14                                   HARDY   v. UNITED STATES



 for the name of the grantor. Compare J.A. 751, with
 J.A. 566. Examining the Lee deed as a whole, we conclude
 that the parties intended the deed to convey an easement
 in the form of a railroad right of way, not a fee simple es-
 tate.
                               C
     We also conclude that the County Road 213 deeds, con-
 sidered in their entirety, reflect the parties’ intent to con-
 vey easements.
     Like the MG&AR form deeds, each of the County
 Road 213 deeds is titled “Right of Way Deed” and repeat-
 edly refers to the conveyance as a “right of way.” E.g.,
 J.A. 1167. The County Road 213 deeds convey “so much
 land in Land Lot No. . . . as to make a right of way for said
 road,” expressly defining the land subject to the conveyance
 as that necessary “to make a right of way.” E.g., id. The
 County Road 213 deeds reference survey measurements
 more particularly identifying the land subject to convey-
 ance relative to the center line of the highway. E.g., id.
 (conveying “so much land . . . as to make a right of way for
 said road as surveyed and measured from the center line of
 the highway location as follows: [survey measurements]”).
 The deeds’ further description also refers to the conveyance
 as a “right of way.” E.g., id. (“Said right of way is more
 particularly described according to a plat of the right of
 way . . . .”). In exchange for their conveyances, the land-
 owners received nominal consideration of one dollar, in ad-
 dition to the benefit to them from the “State Aid Road” to
 be constructed through their parcels. E.g., id.
     In a section titled “Conditions and Reservations,” the
 County Road 213 deeds “further grant the right to all nec-
 essary drainage in the construction and maintenance of
 said road constructed over said right of way” to the State
 Highway Department of Georgia. E.g., id. The grant of
 drainage rights is inconsistent with a fee simple interest.
 See Latham, 538 S.E.2d at 109 (“[T]he express right to the
Case: 19-1793     Document: 60    Page: 15    Filed: 07/15/2020




 HARDY   v. UNITED STATES                                  15



 railroad to cut timber and clear undergrowth from the right
 of way . . . is inconsistent with the conveyance of title,
 where the owner has full dominion and control, but not in
 an easement.” (citing Askew, 79 S.E.2d at 531)). Addition-
 ally, some of the County Road 213 deeds contain a condi-
 tion of reverter: “In case the right of way is abandoned as a
 highway location, same shall revert to the property from
 which it is taken.” J.A. 1154–57 (emphasis added).
      The County Road 213 deeds contain a warranty clause
 and a habendum clause reciting: “To have and to hold the
 said conveyed premises in fee simple.” E.g., J.A. 1167 (em-
 phasis added). Recitation of “in fee simple” in the
 habendum clause modifies, rather than supersedes, “the
 said conveyed premises.” As in Coffee County, “[t]he words
 ‘fee simple’ are descriptive of the extent of duration of the
 enjoyment of the easement.” 110 S.E. at 215 (collecting
 cases); see also, e.g., Gaston v. Gainesville & Dahlonega
 Elec. Ry. Co., 48 S.E. 188, 188–89 (Ga. 1904) (construing
 conveyance as an easement where, for consideration of $5,
 the deed conveyed “all the land necessary . . . to construct
 said railroad,” rights to timber and minerals were reserved,
 the deed contained no reversionary interest or warranty
 clause, and the habendum clause recited “for railroad pur-
 poses, forever in fee simple”).
     The Government argues that the County Road 213
 deeds are “substantially similar” to those held to convey fee
 for a roadway in Department of Transportation v. Knight,
 232 S.E.2d 72 (Ga. 1977). Appellant’s Br. 34–35. We find
 Knight distinguishable. The land at issue in Knight “was
 acquired . . . pursuant to the Limited Access Highway Act,”
 which “required condemning bodies to acquire real prop-
 erty rights in fee simples.” 232 S.E.2d at 73–74. Knight’s
 conclusion that the “Department clearly intended to pur-
 chase a fee simple estate . . . follow[ed] from examination
 of the laws governing the acquisition.” Id. at 73. By con-
 trast, the Georgia statute pursuant to which County
 Road 213 was built recites no requirement that real
Case: 19-1793    Document: 60       Page: 16    Filed: 07/15/2020




 16                                    HARDY   v. UNITED STATES



 property rights for such state aid roads be acquired in fee
 simple. See Hardy, 127 Fed. Cl. at 16 (quoting GA. CODE
 ANN. § 95-1721 (1935)).
     That the County Road 213 “Right of Way Deed[s]” re-
 peatedly refer to the conveyance as a “right of way,” recite
 nominal consideration, grant drainage rights to the Geor-
 gia State Highway Department, and that some of the deeds
 recite a reversionary interest, supports conveyance of an
 easement. Accordingly, we conclude that, considered as a
 whole, the County Road 213 deeds conveyed easements to
 the State Highway Department of Georgia.
     Because the MG&AR form deeds, the Lee deed, and the
 County Road 213 deeds convey only easements, we affirm
 the trial court’s holding that Hardy has a compensable
 property interest.
                               II
     Finally, we turn to the Government’s argument that
 the August 2013 NITU did not effect takings of parcels east
 of milepost E-65.80 because the Railroad never intended to
 abandon the section of the rail line east of milepost E-65.80.
 Because neither the trial court’s opinion nor the parties’
 briefing before this court sufficiently focused on the rele-
 vant inquiry as recently promulgated by this court in
 Caquelin v. United States, 959 F.3d 1360 (Fed. Cir. 2020),
 we vacate and remand for the parties to address this issue
 before the trial court in the first instance.
                               A
      In a rails-to-trails case, a taking occurs when a “NITU
 is issued and state law reversionary interests that would
 otherwise take effect pursuant to normal abandonment
 proceedings are forestalled.” Caldwell, 391 F.3d at 1236.
 Our recent decision in Caquelin clarifies the legal standard
 for “the timing of a NITU-based taking” under Caldwell
 and its progeny. 959 F.3d at 1370. In Caquelin, we ex-
 plained that “[t]he challenged government action is the
Case: 19-1793     Document: 60     Page: 17    Filed: 07/15/2020




 HARDY   v. UNITED STATES                                   17



 legally mandated maintenance of the [railroad’s] easement
 through denying abandonment authority to the railroad”
 through issuance of a NITU. Id. at 1371. So long as the
 railroad’s easement continues, it prevents the vesting of
 state law reversionary interests. Because the railroad’s
 easement would remain in place absent abandonment by
 the railroad, a NITU alters the easement’s continuation
 only if the railroad would have abandoned the rail line dur-
 ing the NITU period had the NITU not been issued. See id.
 In other words, “a NITU does not effect a taking if, even in
 the absence of a NITU, the railroad would not have aban-
 doned its line (a necessary prerequisite for termination of
 the easement under state law) during the period of the
 NITU.” Id. at 1363. “[I]n such a case, the NITU takes noth-
 ing from the landowner that the landowner would have had
 in the absence of the NITU.” Id.
      Caquelin acknowledges that “other language in Cald-
 well” and its progeny “uses a shorter formulation referring
 simply to the NITU date as the date of taking.” Id. at 1372
 (first citing Caldwell, 391 F.3d at 1235; then citing Barclay
 v. United States, 443 F.3d 1368, 1378 (Fed. Cir. 2006); and
 then citing Ladd, 630 F.3d at 1020). But Caquelin con-
 cludes that the shorter formulation “is better read so as not
 to run counter both to the fuller formulation and to basic
 causation principles” underlying takings claims. Id. In-
 stead, the shorter formulation represents “a shorthand
 that applies where no party has pointed to any legally ma-
 terial difference between the NITU date of issuance (or ex-
 piration) and a date of abandonment in the but-for world
 in which there was no NITU.” Id.
                               B
      Here, the Government asserts that testimony and evi-
 dence demonstrate that, even in the absence of the NITU,
 “the [R]ailroad never intended to abandon the section of
 rail line to the east of milepost E65.80.” Appellant’s Br. 47.
 At oral argument, Hardy disputed the Government’s
Case: 19-1793      Document: 60   Page: 18     Filed: 07/15/2020




 18                                   HARDY   v. UNITED STATES



 contention, asserting that the Railroad would have aban-
 doned the portion of its rail line east of milepost E-65.80
 absent the NITU because the Railroad’s request to aban-
 don contained the same parenthetical description of af-
 fected land as the August 2013 NITU. Oral Arg. at 19:47–
 21:17, 21:32–22:22, http://oralarguments.cafc.uscourts.gov
 /default.aspx?fl=19-1793.mp3.
     Because the briefing and argument before this court
 did not sufficiently focus on whether or when the Railroad
 would have abandoned its easements for land east of mile-
 post E-65.80 absent the NITU, we decline to address this
 issue on the merits in the first instance. Accordingly, we
 vacate the Court of Federal Claims’ decision that issuance
 of the NITU effected a physical taking of land east of mile-
 post E-65.80 and remand for further proceedings on the
 questions of whether and when the Railroad would have
 abandoned the portion of its rail line east of milepost
 E-65.80 absent the August 2013 NITU.
                         CONCLUSION
     We have considered the parties’ remaining arguments
 and do not find them persuasive. For the foregoing rea-
 sons, we affirm the Court of Federal Claims’ decisions that
 the MG&AR form deeds, the Lee deed, and the County
 Road 213 deeds conveyed only easements. We vacate the
 trial court’s decision that issuance of the NITU effected
 temporary physical takings of parcels east of milepost
 E-65.80 and remand for further proceedings on this issue.
      AFFIRMED-IN-PART, VACATED-IN-PART, AND
                    REMANDED
                            COSTS
       No costs.